Case 2:17-cv-00948-CCC-JBC Document 115 Filed 10/15/19 Page 1 of 2 PageID: 1199



                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


  GRANT MORROW on behalf of                    Civil Action No.: 2:17-cv-0948 (CCC)(JBC)
  himself and other persons similarly
  situated,                                                    Civil Action

                 Plaintiffs(s)                 NOTICE OF MOTION FOR
                                               PRELIMINARY APPROVAL
                      v.
                                               Return Date: November 18, 2019
  QUEST DIAGNOSTICS
  INCORPORATED

                  Defendant(s)


 TO:    CLERK OF THE COURT

        Michael T. Hensley, Esq.                     Eamon P. Joyce, Esq.
        Lauren Fenton-Valdivia, Esq.                 Sidley Austin LLP
        Bressler, Amery & Ross, PC                   787 Seventh Avenue
        PO Box 1980                                  New York, NY 10019
        Morristown, NJ 07962

        David H. Hoffman, Esq.                       Clayton Northouse Esq.
        Jessica Tagatz Fitzpatrick, Esq.             Sidley Austin LLP
        Sidley Austin LLP                            1501 K Street NW
        1 South Dearborn Street                      Washington, DC 20005
        Chicago, Illinois 60603


        PLEASE TAKE NOTICE that on November 18, 2019 or as soon thereafter as counsel may

 be heard, the undersigned, on and behalf of Plaintiff, Grant Morrow, individually and on behalf of

 the putative class, shall appear and move in Courtroom MLK 5B before the Honorable, Claire C.

 Cecchi, U.S.D.J. in the United States District Court for the District of New Jersey, Newark

 Division, located in the Martin Luther King Building & US Courthouse, 50 Walnut Street, Newark,

 NJ 07101 for an order granting preliminary approval of the Settlement reached in this matter.
Case 2:17-cv-00948-CCC-JBC Document 115 Filed 10/15/19 Page 2 of 2 PageID: 1200



        PLEASE TAKE FURTHER NOTICE that at the aforesaid time and place, in support

 of this motion, Plaintiff will rely upon the attached Memorandum of Law, along with the

 exhibits attached thereto, served and filed herewith.

        It is respectfully requested that the Court rule upon the moving papers submitted,

 without requiring appearance of counsel, pursuant to Fed. R. Civ. P. 78.

        A proposed form of order is attached to the Memorandum of Law.

 Dated: October 15, 2019


                              Respectfully submitted,
                              LOCKS LAW FIRM, LLC
                              /s/ James A. Barry
                              James A. Barry, Esq.
                              801 N. Kings Highway
                              Cherry Hill, NJ 08034
                              Tel: (856) 663-8200
                              Fax: (856) 661-8400


                              MORGAN & MORGAN
                              COMPLEX LITIGATION GROUP
                              John A. Yanchunis, Esq. [Admitted Pro Hac Vice]
                              Patrick Barthle, Esq. [To be admitted Pro Hac Vice]
                              201 Franklin Street, 7th Floor
                              Tampa, Florida 33602
                              Tel.: (813) 223-5505
                              Fax: (813) 334-5402

                              JAVERBAUM WURGAFT HICKS KAHN WIKSTROM
                              AND SININS, P.C.
                              Michael A. Galpern, Esq.
                              100 Century Parkway, Suite 305
                              Mount Laurel, NJ 08054
                              Tel: (856)596-4100
                              Fax: (856)702-6640

                              Attorneys for Plaintiff and the Putative Class




                                                2
